DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 02/28/2022. This Action is made FINAL.

Claims 1-2 and 4-9 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Warnings
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). As claim 8 recites a mechanical manipulating part and invokes interpretation under 112(f) as presented in the previous office action, the mechanical manipulating part is interpreted as a lever, and therefore the limitations of claim 9 being to a lever are a substantial duplicate of claim 8.

Response to Amendment
Amendments to claims 1-2 and 6-7 using consistent language to refer to “the automatic driving vehicle” and “the automatic driving vehicles” clarifies the claim language and therefore the previous objections are withdrawn.
Amendments to claim 5 use clarifying language to more clearly state “the controller is configured to shift to the automatic mode” and therefore the previous objection is withdrawn.

Amendments to claim 6 adding the limitations “an operation management center with a computer, and a plurality of automatic driving vehicle” adds sufficient structure to fall within one of the statutory categories and therefore the previous rejection under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5  are rejected under 35 U.S.C. 103 as being unpatentable over Lurie in view of Glaser and further in view of Chan et al (US 11237555 B1) henceforth referred to as Chan.

Regarding Claim 1 Lurie teaches An automatic driving vehicle comprising: 
a controller having 
an automatic mode ( para [0044] line 7-12 : “In particular embodiments, the AV system may include computers (e.g., 110A and 110B), switches (e.g., 122 and 124), bus guardians (BGs) (e.g., 132, 134, and 136), sensors (e.g., 144 and 146), actuators (e.g., 142), and other components. In particular embodiments, the computers (e.g., 110A and 110B) may include or may be coupled to one or more central processing units, memory, network interface controllers (NICs) (e.g., 112), camera interface devices (e.g., 114), graphical processing units (GPUs) (e.g., 116), and storage (e.g., 118).”) to automatically operate the automatic driving vehicle along a predetermined travel route in accordance with ride request and to arrive at a predetermined spot (para [0135] line 1-8 : “FIG. 16 illustrates an example block diagram of a transportation management environment for matching ride requestors with autonomous vehicles. In particular embodiments, the environment may include various computing entities, such as a user computing device 1630 of a user 1601 (e.g., a ride provider or requestor), a transportation management system 1660, an autonomous vehicle 1640, and one or more third-party system 1670.”, para [0137] line 1-3 : “In particular embodiments, the transportation management system 1660 may fulfill ride requests for one or more users 1601 by dispatching suitable vehicles.”, dispatching of a suitable vehicle would require that the autonomous vehicle automatically operate along a predetermined travel route in in accordance with a ride request to arrive at a predetermined spot), wherein 
the operation schedule is provided to the automatic driving vehicle through communication from an operation management center (para [0137] line 1-3 : “In particular embodiments, the transportation management system 1660 may fulfill ride requests for one or more users 1601 by dispatching suitable vehicles.”, In order for the transportation management system to fulfill a ride request from a user, a ride request interpreted to include at least a pick up location and a drop off location, the transportation management system would be required to dispatch an autonomous vehicle to operate along a travel route in accordance with the ride request provided from the transportation management system to the autonomous vehicle through communication at a predetermined spot such as the pickup location of the ride requestor.), 
where the communication is normal, the controller is configured to automatically operate the automatic driving vehicle in accordance with the ride request provided in the automatic mode through the communication (para [0143] line 11-22 : “In either case, the transportation management system 1660 may control the operations of the autonomous vehicles 1640, including, e.g., dispatching select vehicles 1640 to fulfill ride requests, instructing the vehicles 1640 to perform select operations (e.g., head to a service center or charging/fueling station, pull over, stop immediately, self-diagnose, lock/unlock compartments, change music station, change temperature, and any other suitable operations), and instructing the vehicles 1640 to enter select operation modes (e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes).”, As communication is normal, the instructions of the transportation management system would instruct the vehicle to automatically operate in accordance with the ride request provided through communication), and 
where an abnormality occurs in the communication, the controller is configured to shift from the automatic mode a second to operate the automatic driving vehicle (para [0047] line 1-17 : “In particular embodiments, BGs (e.g., 132, 134, and 136) may be configured to selectively send control signals, commands, and/or instructions (also interchangeably referred to herein as data packets) to various components of an autonomous vehicle to make them respond in a certain way. For example, the bus guardian 134 may send a command to a sensor 144, which may be a brake actuator, to apply brakes or bring the vehicle to a complete stop. As another example, the bus guardian 136 may send a command to a sensor 146, which may be a steering control sensor of the vehicle, to turn the vehicle into a particular direction. In some embodiments, a bus guardian may receive these control signals, commands, and/or instructions from one or more components of the vehicle. For example, the bus guardian 132 may receive control signals from one or more computers (e.g., 110A and 110B) and/or other bus guardians (e.g., 134 and 136) of the vehicle, etc.”, para [0120] line 2-20 : “As depicted, the bus guardian 132 includes a communication element 1302, a secure element 1304, a micro control unit (MCU) 1306, an inertial measurement unit (IMU) 1308, and a rules/logic data store 1310. A communication element 1302 may be configured to transmit and/or receive a set of data packets (including control signals, commands, and/or instructions) on two or more physically redundant networks and send out packets on one or more physically non-redundant networks. For example, the communication element 1302 may receive packets on two ethernet networks and send out packets on one or more of an ethernet, a CAN bus, or a LIN bus. The communication element 1302 may transmit to and/or receive packets from two or more ethernet switches (e.g., as shown in FIG. 1), a peer bus guardian (e.g., bus guardians 134, 136 as shown in FIG. 14C), or any other components of the autonomous vehicle, such as for example, one or more sensors of the vehicle, a high-performance computer (HPC), a high safety computer (HSC), etc.”, para [0131] line 8-16 : “As a voter, the bus guardian may decide how a particular component of the vehicle should respond in a given scenario. For example, in a scenario where the safety driver does not take manual control of the vehicle in response to fault notification (e.g., as discussed above in reference to FIG. 14B), the bus guardian may make a vote that under such scenario, the brake actuator should start applying brakes slowly and gradually to bring the vehicle to a complete stop.”, para [0133] line 26-33 : “At step 1530, the bus guardian may make a determine as to whether any faults are detected in the data packets. If the result of the determination is affirmative, then at step 1540, the bus guardian may switch from an autonomous driving mode of the autonomous vehicle to a manual driving mode by rerouting control of the vehicle to a safety driver, as shown for example in FIGS. 14B and/or 14C.” , para [0137] line 1-3 : “In particular embodiments, the transportation management system 1660 may fulfill ride requests for one or more users 1601 by dispatching suitable vehicles.”, A transportation management system dispatching an autonomous vehicle to fulfill a ride request would require communication with the autonomous vehicle and for the data sent via the communication to be utilized by an onboard computer or HPC of the autonomous vehicle. The autonomous vehicle would then need to send the required data via the communication bus to the required controls to autonomously control the vehicle, in the case where there is an abnormality in the communication the bus guardian would then alter the driving mode of the vehicle by selectively controlling control systems of the vehicle such as braking requiring the safety driver to manually control other systems. ), where the second mode automatically operates the automatic vehicle but limits automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating (para [0126] line 7-14 : “By way of an example, a rule may define that if a fault or problem is detected with an autonomous vehicle, then notify a safety driver of the vehicle to take over manual control and stop sending/receiving data packets. As another example, a rule may define that if in case the safety driver does not take control of the vehicle, then instruct the brake actuator of the vehicle to slowly and gradually apply brakes to bring the vehicle to a complete stop.”, where autonomously controlling the vehicle to slow and gradually stop is limiting automatic steering, travel along the predetermined travel route and automatic accelerating.). However, Lurie does not explicitly teach the vehicle operating along a predetermined travel route or in accordance with an operation schedule
a semiautomatic mode 
where an abnormality occurs in the communication, the controller is configured to shift from t automatic mode to the semiautomatic a second mode to operate the automatic driving vehicle
the semiautomatic mode automatically operates the automatic vehicle but limits automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating, and at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation

However, in the same field of endeavor (control of autonomous vehicles) Glaser teaches to automatically operate the automatic driving vehicle along a predetermined travel route in accordance with an operation schedule and to arrive at a predetermined spot at predetermined time (Col 3 line 53-67, Col 4 line 1-16 : “The disclosed embodiments relate to systems and methods for dynamically scheduling dispatch of autonomous vehicles. In one embodiment, dispatch of autonomous vehicles can be scheduled as part of a multi-mode transportation system that includes different transport options along a route between the pick-up location and the destination location. The disclosed embodiments can provide a passenger with an optimized travel experience by coordinating a travel plan for the passenger using autonomous vehicles in conjunction with other modes of transportation when the passenger travels between a start and a destination location. The system that takes into account user preferences to automatically schedule a transportation plan in real time. The system can also automatically adjust to changes in passenger's schedule.”, Col 4 line 5-16 : The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure. The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives). For example, a first autonomous vehicle takes the passenger from home to train station, the passenger takes the train to a station, and a second autonomous vehicle takes the passenger from the train station to the ultimate destination.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Lurie with the system of Glaser  “to provide systems and methods that can schedule dispatch of autonomous vehicles as part of travel plan so that the autonomous vehicles are present when the passenger arrives at particular locations along a route so that the passenger does not have to wait.” (Glaser Col 1 line 1-5). However, the combination does not explicitly teach An automatic driving vehicle comprising : 
a semiautomatic mode 
where an abnormality occurs in the communication, the controller is configured to shift from the automatic mode to the semiautomatic mode to operate the automatic driving vehicle
the semiautomatic mode automatically operates the automatic vehicle but limits automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating, and at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation.


Further, in the same field of endeavor (backup control of autonomous vehicles) Chan teaches An automatic driving vehicle (col 8 line 37-41 : “FIG. 1 depicts a view of an exemplary vehicle 100. In the exemplary embodiment, vehicle 100 is an autonomous or semi-autonomous vehicle capable of fulfilling the transportation capabilities of a traditional automobile or other vehicle.””) comprising : 
a semiautomatic mode (col 7 line 45-67 : “Automation systems include, for example, rear-view sensors and alarms (e.g., to detect obstacles while in reverse), anti-lock braking systems (e.g., to prevent wheel locking during deceleration), traction control systems (e.g., actuating brakes or reducing throttle to restore traction if wheels begin to spin), electronic stability control and acceleration slip regulation (e.g., to prevent the car from understeering or oversteering), dynamic steering response (e.g., to correct the rate of power steering based upon road conditions), cruise control (e.g., to maintain vehicle speed), autonomous cruise control (e.g., to adjust cruising speed to maintain safe distance from vehicles ahead), lane departure systems (e.g., to alert the driver or adjust steering to keep the vehicle in its current lane), driver monitoring systems (e.g., to warn drivers when they become drowsy or fall asleep), adaptive headlamps (e.g., to alter the brightness or angle of headlamps), collision avoidance systems (e.g., to warn the driver an impending collision or adjust steering to avoid impending collision), parking assistance systems, blind spot monitoring systems, traffic sign recognition systems, dead man's switch systems, computer vision systems, location determination systems (e.g., GPS), and navigation systems (e.g., to navigate or assist in navigating the vehicle to a destination).”, col 8 line 41-46 : “In these embodiments, vehicle 100 includes a backup control computing device 102 configured to manage aspects of autonomous vehicle operation provided by a plurality of automation systems 116, each of which represent an electronic control system onboard vehicle 100 that may be involved in some aspect of piloting vehicle 100.”, col 9 line 38-56 : “Automation systems 116 may interpret the sensory information from sensors 112 while performing various operations. Automation systems 116 may include, for example, (a) fully autonomous (e.g., driverless) driving; (b) limited driver control; (c) vehicle-to-vehicle (V2V) wireless communication; (d) vehicle-to-infrastructure (and/or vice versa) wireless communication; (e) automatic or semi-automatic steering; (f) automatic or semi-automatic acceleration; (g) automatic or semi-automatic braking; (h) automatic or semi-automatic blind spot monitoring; (i) automatic or semi-automatic collision warning; (j) adaptive cruise control; (k) automatic or semi-automatic parking/parking assistance; (l) automatic or semi-automatic collision preparation (windows roll up, seat adjusts upright, brakes pre-charge, etc.); (m) driver acuity/alertness monitoring; (n) pedestrian detection; (o) autonomous or semi-autonomous backup systems; (p) road mapping systems; (q) software security and anti-hacking measures; (r) theft prevention/automatic return; (s) automatic or semi-automatic driving without occupants; and/or other functionality.”) 
where an abnormality occurs in the communication, the controller is configured to shift from the automatic mode to the semiautomatic mode to operate the automatic driving vehicle (col 10 line 39-49 : “Some anomalous events can potentially cause a negative impact to certain automation systems 116. For example, one anomalous event that may potentially cause an impact on autonomous vehicle operation can be caused by the Earth's Sun 204 (shown in FIG. 2). A solar flare or a coronal mass ejection (CME) from the Sun 204 (shown in FIG. 2) may cause geomagnetic interference that may disrupt Earth's magnetosphere, which may cause, for example, damage or disruption to satellites, radio transmissions (e.g., wireless networks), and other terrestrial impacts (e.g., electrical power outages).”, col 10 line 56-67 – col 11line 1-4 : “When particular anomalous events occur, backup control computing device 102 may be configured to detect those anomalous events, determine that the anomalous events represent a threat, and take actions (“mitigating actions”) to mitigate dangers to lives and property (e.g., to avoid accidents, reduce risk of collision). Mitigating actions may include, for example, alerting the driver of the limiting or disabling certain automation systems 116 of vehicle 100, changing vehicle 100 into a “safe mode,” causing certain automation systems 116 to gracefully transition operation back to the driver, change to an alternate method of operation, or slow down and park vehicle 100. Backup control computing device 102 may evaluate the anomalous event to determine which automation systems 116 may be threatened by that anomalous event, and may determine which mitigating actions to perform based upon that threat.”, col 23 line 7-15 : “The risk mitigation actions may include generating warnings to vehicles or vehicle operators, disabling or limiting autonomous or semi-autonomous vehicle functionality until EMI activity subsides, causing the vehicle to pull over to the side of the road and park, moving or directing the vehicle to a safe parking spot, transferring vehicle control back over to a human passenger, or other risk mitigation actions, including those discussed elsewhere herein.”, disabling or limiting some autonomous functionality is a form of semiautonomous mode.)
the semiautomatic mode automatically operates the automatic vehicle but limits automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating(As the system in its semiautonomous mode limits some autonomous driving functions, including performing operations such as moving the vehicle to a safe parking spot, the system limits automatic steering, autonomous traveling along a predetermined route.), and at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation (col 9 line 40-57 : “Automation systems 116 may include, for example, (a) fully autonomous (e.g., driverless) driving; (b) limited driver control; (c) vehicle-to-vehicle (V2V) wireless communication; (d) vehicle-to-infrastructure (and/or vice versa) wireless communication; (e) automatic or semi-automatic steering; (f) automatic or semi-automatic acceleration; (g) automatic or semi-automatic braking; (h) automatic or semi-automatic blind spot monitoring; (i) automatic or semi-automatic collision warning; (j) adaptive cruise control; (k) automatic or semi-automatic parking/parking assistance; (l) automatic or semi-automatic collision preparation (windows roll up, seat adjusts upright, brakes pre-charge, etc.); (m) driver acuity/alertness monitoring; (n) pedestrian detection; (o) autonomous or semi-autonomous backup systems; (p) road mapping systems; (q) software security and anti-hacking measures; (r) theft prevention/automatic return; (s) automatic or semi-automatic driving without occupants; and/or other functionality.”, semi-automatic acceleration implies that at least a part of the accelerating is performed depending on an occupants manipulation.)

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Lurie and Glaser with the system of Chan  “to mitigate dangers to lives and property (e.g., to avoid accidents, reduce risk of collision).” (Chan col 10 line 59-61).

Regarding Claim 4 the combination of Lurie, Glaser, and Chan teaches The automatic driving vehicle according to claim 1, further Lurie teaches wherein, acceleration and deceleration are performed depending on the occupant's manipulation in the semiautomatic mode (para [0042] line 9-27 : “The bus guardian may be a device attached to an actuator of the vehicle that selectively sends control signals/commands to an associated vehicle component (e.g., the vehicle's brakes, steering wheel control, camera sensor, etc.) to make it act or respond in a certain way. The bus guardian may be considered as a safeguard, a last validator, and/or a last line of defense in the communication network before commands reach the associated actuator. To ensure vehicle safety, the bus guardian may perform a variety of checks on incoming control signals/commands before relaying them to one or more vehicle components. If the bus guardian detects any faults in the incoming data during its checking (e.g., unauthorized source, validity not confirmed, signals/commands are not as per the defined configuration for the vehicle, etc.), the bus guardian may reject the data from sending to the one or more vehicle components. Additionally, in the even of a fault detection, the bus guardian may reroute control of the vehicle to the safety driver.”, In the case where the bus guardian detects faults in the communication for the vehicles brakes, the bus guardian would reject the data from sending and therefore the acceleration/deceleration of the vehicle would be performed depending on the occupant’s manipulation)

Regarding Claim 5 the combination of Lurie, Glaser, and Chan teaches The automatic driving vehicle according to claim 1, further Lurie teaches wherein where the communication returns to normal, controller is configured to shift to the automatic mode that follows the operation schedule after the communication is restored (para [0127] line 27-31  : “If there are no faults detected in data packets (as indicated by decision block 1404), the MCU 1306 may send the corresponding control commands to the vehicle component (e.g., 1312a-c) associated with the bus guardian 132.”,  As the bus guardian continues to check data packets after a fault is detected, when no fault is detected (i.e. communications returning to normal) the bus guardian would then revert to the automatic mode, where the combination of Lurie and Glaser teaches the automatic mode that follows the operation schedule.).

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Lurie, Glaser, and Chan and further in view of Hilligardt.

Regarding Claim 2 the combination of Lurie, Glaser, and Chan teaches The automatic driving vehicle according to claim 1, further Glaser teaches wherein 15the operation schedule includes information on arrival time at a predetermined location on the travel route (Col 4 line 5-16 : “The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure. The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives). For example, a first autonomous vehicle takes the passenger from home to train station, the passenger takes the train to a station, and a second autonomous vehicle takes the passenger from the train station to the ultimate destination.”), However the combination of Lurie and Glaser does not explicitly teach and in the semiautomatic mode, controller is configured to control the automatic driving vehicle to autonomously ravel along the travel route without following the operation schedule after occurrence of the abnormality. 

However in the same field of endeavor (control and fault detection in autonomous vehicles) Hilligardt teaches in the semiautomatic mode, controller is configured to control the automatic driving vehicle to autonomously travel along the travel route without following the operation schedule after occurrence of the abnormality (para [0036] line 6-8 : “The communication network 352 may include wired and/or wireless communication technologies., para [0054] line 1-13 : “In some embodiments, the vehicle control system 348 may receive control information from one or more control sources 356B. The control source 356 may provide vehicle control information including autonomous driving control commands, vehicle operation override control commands, and the like. The control source 356 may correspond to an autonomous vehicle control system, a traffic control system, an administrative control entity, and/or some other controlling server. It is an aspect of the present disclosure that the vehicle control system 348 and/or other components of the vehicle 100 may exchange communications with the control source 356 across the communication network 352 and via the communications subsystem 350.”, para [0118] line 1-13 : “In operation 810, the method 800 detects that the vehicle 100 (or autonomous vehicle 100) has one or more malfunctioning components that may affect operation of the vehicle 100. In other words, operation 810 initiates an automated vehicle stop operation. For example, one of the vehicle sensors 304 or power sources 378 (e.g., batteries, battery modules, and/or battery cells, etc.) may fail or become compromised in a manner that inhibits the vehicle's 100 ability to continue normal operation. However, example embodiments are not limited thereto, as any one of the components illustrated in FIGS. 1-7 (as well as those not illustrated) may be subject to failure and detection of the failure.”, para [0119[] line 1-6 : “In operation 815, the method 800 determines a desired stop location for the vehicle 100. For example, the method 800 may determine the desired stop location based on environmental surroundings sensed by the vehicle 100 and on information received from an external source (e.g., navigation source 356A, control source 356B, etc.).”, Fig. 3A, Fig. 3A shows the communication subsystem, communication network, and control source as components of the system that may be subject to failure, where a failure in the communication network would initiate the automated vehicle stop operation where the vehicle determines a desired stop location based on information received from a control source/navigation source which would indicate the vehicle is using information from the travel route to determine a desired stopping location.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Lurie, Glaser, and Chan with the system of Hilligardt “to control autonomous vehicles according to various scenarios, including possible emergency scenarios in which one or more of the vehicle’s components malfunction” (Hilligardt para [0004] line3-6).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser and Hilligardt and further in view of Chan.

Regarding Claim 6 Glaser teaches An operation management system comprising: 
an operation management center with a computer (col 8 line 58-62 : “The autonomous vehicle transportation system 52 includes one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the autonomous vehicle transportation system 52.”), and 
a plurality of automatic driving vehicles (col 8 line 65-67 – col 9 line 1 -2 : “The autonomous vehicle transportation system 52 can communicate with the user devices 54 and the autonomous vehicles 10a . . . 10n to schedule rides, dispatch autonomous vehicles 10a . . . 10n, provide transportation status notifications, provide travel instructions, and the like.”), wherein 
the operation management center communicates an operation schedule to the plurality of automatic driving vehicles through communication (Col 3 line 53-59 : “The disclosed embodiments relate to systems and methods for dynamically scheduling dispatch of autonomous vehicles. In one embodiment, dispatch of autonomous vehicles can be scheduled as part of a multi-mode transportation system that includes different transport options along a route between the pick-up location and the destination location.”, dispatching of autonomous vehicles requires communication, Col 4 line 5-12 : “The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure. The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives).”), 
the operation schedule 
determines that the automatic driving vehicles will arrive at a predetermined spot at a predetermined time (Col 4 line 5-12 : “The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure. The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives).”, The system predetermines spots and times based on the passengers start and destination locations along with any intermediate destination, such as arriving at a train station at a predetermined time in order for the passenger to take appropriate train), and 
automatically operates the automatic driving vehicles on a 10predetermined travel route (Col 4 line 5-12 : “The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure. The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives).”, The autonomous vehicles autonomously traveling to set locations in order to reach predetermined locations at predetermined times would require the autonomous vehicles to automatically operate on a predetermined travel route), 
each of the automatic driving vehicles where the communication is normal are automatically operated in an automatic mode to automatically operate in accordance with the operation schedule (Col 3 line 53-59 : “The disclosed embodiments relate to systems and methods for dynamically scheduling dispatch of autonomous vehicles. In one embodiment, dispatch of autonomous vehicles can be scheduled as part of a multi-mode transportation system that includes different transport options along a route between the pick-up location and the destination location.”, Col 4 line 5-12 : “The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure. The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives).”, Communication being normal the system operates as intended and designed and the autonomous vehicles are provided an operation schedule and are automatically operated in an automatic mode according to the operation schedule provided.), However Glaser does not explicitly teach each of the automatic driving vehicles where abnormality occurs in the communication autonomously travel in a semiautomatic mode, 
the semiautomatic mode automatically operates the automatic vehicle but limits automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating, and 
at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation.

However in the same field of endeavor (systems for controlling autonomous vehicles) Hilligardt teaches each of the automatic driving vehicles where abnormality occurs in the communication autonomously travel in a semiautomatic mode, (para [0036] line 6-8 : “The communication network 352 may include wired and/or wireless communication technologies., para [0054] line 1-13 : “In some embodiments, the vehicle control system 348 may receive control information from one or more control sources 356B. The control source 356 may provide vehicle control information including autonomous driving control commands, vehicle operation override control commands, and the like. The control source 356 may correspond to an autonomous vehicle control system, a traffic control system, an administrative control entity, and/or some other controlling server. It is an aspect of the present disclosure that the vehicle control system 348 and/or other components of the vehicle 100 may exchange communications with the control source 356 across the communication network 352 and via the communications subsystem 350.”, para [0117] line 5-10 : “The method 800 can be executed as a set of computer-executable instructions executed by the control system (that includes one or more processors 708) 348 and encoded or stored on a computer readable medium (e.g., control data storage 364, storage device 720, etc.).”, para [0118] line 1-13 : “In operation 810, the method 800 detects that the vehicle 100 (or autonomous vehicle 100) has one or more malfunctioning components that may affect operation of the vehicle 100. In other words, operation 810 initiates an automated vehicle stop operation. For example, one of the vehicle sensors 304 or power sources 378 (e.g., batteries, battery modules, and/or battery cells, etc.) may fail or become compromised in a manner that inhibits the vehicle's 100 ability to continue normal operation. However, example embodiments are not limited thereto, as any one of the components illustrated in FIGS. 1-7 (as well as those not illustrated) may be subject to failure and detection of the failure. The method 800 may also initiate the automated vehicle stop operation when a driver of the vehicle 100 does not assume control over the vehicle 100 when requested or within a certain amount of time of a request (e.g., where the vehicle 100 is entering an area where autonomous driving is not supported, where the vehicle's interior sensors detect that the driver is unresponsive or experiencing a medical emergency, etc.). In this case, operation 810 includes detecting that the driver has not taken control of the vehicle 100 subsequent to a request to do so (e.g., within a desired threshold amount of time of the request).”, para [0119] line 1-6 : “In operation 815, the method 800 determines a desired stop location for the vehicle 100. For example, the method 800 may determine the desired stop location based on environmental surroundings sensed by the vehicle 100 and on information received from an external source (e.g., navigation source 356A, control source 356B, etc.).”, Fig. 3A, Fig. 3A shows the communication subsystem, communication network, and control source as components of the system that may be subject to failure. Further the vehicle control system implementing the method 800 being disposed on the individual vehicles would only detect if there is a malfunction (such as limited communication) in the communications for the individual vehicle and thus only the vehicles with limited communications would enter the semiautomatic mode. ).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the autonomous vehicle of Glaser with the system of Hilligardt “to control autonomous vehicles according to various scenarios, including possible emergency scenarios in which one or more of the vehicle’s components malfunction” (Hilligardt para [0004] line3-6). However, the combination does not explicitly teach the semiautomatic mode automatically operates the automatic vehicle but limits automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating, and at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation.

Further, in the same field of endeavor (backup control of autonomous vehicles) Chan teaches the semiautomatic mode automatically operates the automatic vehicle but limits automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating(col 7 line 45-67 : “Automation systems include, for example, rear-view sensors and alarms (e.g., to detect obstacles while in reverse), anti-lock braking systems (e.g., to prevent wheel locking during deceleration), traction control systems (e.g., actuating brakes or reducing throttle to restore traction if wheels begin to spin), electronic stability control and acceleration slip regulation (e.g., to prevent the car from understeering or oversteering), dynamic steering response (e.g., to correct the rate of power steering based upon road conditions), cruise control (e.g., to maintain vehicle speed), autonomous cruise control (e.g., to adjust cruising speed to maintain safe distance from vehicles ahead), lane departure systems (e.g., to alert the driver or adjust steering to keep the vehicle in its current lane), driver monitoring systems (e.g., to warn drivers when they become drowsy or fall asleep), adaptive headlamps (e.g., to alter the brightness or angle of headlamps), collision avoidance systems (e.g., to warn the driver an impending collision or adjust steering to avoid impending collision), parking assistance systems, blind spot monitoring systems, traffic sign recognition systems, dead man's switch systems, computer vision systems, location determination systems (e.g., GPS), and navigation systems (e.g., to navigate or assist in navigating the vehicle to a destination).”, col 8 line 41-46 : “In these embodiments, vehicle 100 includes a backup control computing device 102 configured to manage aspects of autonomous vehicle operation provided by a plurality of automation systems 116, each of which represent an electronic control system onboard vehicle 100 that may be involved in some aspect of piloting vehicle 100.”, col 9 line 38-56 : “Automation systems 116 may interpret the sensory information from sensors 112 while performing various operations. Automation systems 116 may include, for example, (a) fully autonomous (e.g., driverless) driving; (b) limited driver control; (c) vehicle-to-vehicle (V2V) wireless communication; (d) vehicle-to-infrastructure (and/or vice versa) wireless communication; (e) automatic or semi-automatic steering; (f) automatic or semi-automatic acceleration; (g) automatic or semi-automatic braking; (h) automatic or semi-automatic blind spot monitoring; (i) automatic or semi-automatic collision warning; (j) adaptive cruise control; (k) automatic or semi-automatic parking/parking assistance; (l) automatic or semi-automatic collision preparation (windows roll up, seat adjusts upright, brakes pre-charge, etc.); (m) driver acuity/alertness monitoring; (n) pedestrian detection; (o) autonomous or semi-autonomous backup systems; (p) road mapping systems; (q) software security and anti-hacking measures; (r) theft prevention/automatic return; (s) automatic or semi-automatic driving without occupants; and/or other functionality.”, As the system in its semiautonomous mode limits some autonomous driving functions, including performing operations such as moving the vehicle to a safe parking spot, the system limits automatic steering, autonomous traveling along a predetermined route.), and at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation (col 9 line 40-57 : “Automation systems 116 may include, for example, (a) fully autonomous (e.g., driverless) driving; (b) limited driver control; (c) vehicle-to-vehicle (V2V) wireless communication; (d) vehicle-to-infrastructure (and/or vice versa) wireless communication; (e) automatic or semi-automatic steering; (f) automatic or semi-automatic acceleration; (g) automatic or semi-automatic braking; (h) automatic or semi-automatic blind spot monitoring; (i) automatic or semi-automatic collision warning; (j) adaptive cruise control; (k) automatic or semi-automatic parking/parking assistance; (l) automatic or semi-automatic collision preparation (windows roll up, seat adjusts upright, brakes pre-charge, etc.); (m) driver acuity/alertness monitoring; (n) pedestrian detection; (o) autonomous or semi-autonomous backup systems; (p) road mapping systems; (q) software security and anti-hacking measures; (r) theft prevention/automatic return; (s) automatic or semi-automatic driving without occupants; and/or other functionality.”, semi-automatic acceleration implies that at least a part of the accelerating is performed depending on an occupants manipulation.)

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Glaser and Hilligardt with the system of Chan  “to mitigate dangers to lives and property (e.g., to avoid accidents, reduce risk of collision).” (Chan col 10 line 59-61).

Regarding Claim 7 Glaser teaches An automatic driving vehicle comprising: a controller that causes the automatic driving vehicle to travel along a predetermined travel route and that is configured to receive an operation schedule provided through communication from an operation management center (Col 4 line 5-16 : “The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure. The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives). For example, a first autonomous vehicle takes the passenger from home to train station, the passenger takes the train to a station, and a second autonomous vehicle takes the passenger from the train station to the ultimate destination.”, col 8 line 65-67 – col 9 line 1-3 : “The autonomous vehicle transportation system 52 can communicate with the user devices 54 and the autonomous vehicles 10a . . . 10n to schedule rides, dispatch autonomous vehicles 10a . . . 10n, provide transportation status notifications, provide travel instructions, and the like.”), the controller having 25
an automatic mode to automatically accelerate, decelerate and steer in accordance with the operation schedule, which determines that the automatic driving vehicle will arrive at a predetermined spot at predetermined time (Col 4 line 5-16 : “The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure. The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives). For example, a first autonomous vehicle takes the passenger from home to train station, the passenger takes the train to a station, and a second autonomous vehicle takes the passenger from the train station to the ultimate destination.”, in order for the autonomous vehicles to pick up and drop off passengers the autonomous vehicles would be required to automatically accelerate, decelerate and steer in accordance with the operation schedule, in order for the vehicles to pick up and drop off in accordance with when a passenger arrives on a train the operation schedule would be required to determine at what spot and what time the autonomous vehicle would arrive.), - 17 –however Glaser does not teach a semiautomatic mode to automatically steer and to accelerate and decelerate depending on occupant's manipulation in a state where the communication from the operation management center is limited,  the semiautomatic mode automatically operating the automatic vehicle but limiting automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating, wherein at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation, and 
a manual mode to accelerate, decelerate and steer depending on the occupant's 5manipulation

However in the same field of endeavor (control of autonomous vehicles) Hilligardt teaches a semiautomatic mode to automatically steer and to accelerate and decelerate depending on occupant's manipulation in a state where the communication from the operation management center is limited (para [0036] line 6-8 : “The communication network 352 may include wired and/or wireless communication technologies., para [0054] line 1-13 : “In some embodiments, the vehicle control system 348 may receive control information from one or more control sources 356B. The control source 356 may provide vehicle control information including autonomous driving control commands, vehicle operation override control commands, and the like. The control source 356 may correspond to an autonomous vehicle control system, a traffic control system, an administrative control entity, and/or some other controlling server. It is an aspect of the present disclosure that the vehicle control system 348 and/or other components of the vehicle 100 may exchange communications with the control source 356 across the communication network 352 and via the communications subsystem 350.”, para [0117] line 5-10 : “The method 800 can be executed as a set of computer-executable instructions executed by the control system (that includes one or more processors 708) 348 and encoded or stored on a computer readable medium (e.g., control data storage 364, storage device 720, etc.).”, para [0118] line 1-13 : “In operation 810, the method 800 detects that the vehicle 100 (or autonomous vehicle 100) has one or more malfunctioning components that may affect operation of the vehicle 100. In other words, operation 810 initiates an automated vehicle stop operation. For example, one of the vehicle sensors 304 or power sources 378 (e.g., batteries, battery modules, and/or battery cells, etc.) may fail or become compromised in a manner that inhibits the vehicle's 100 ability to continue normal operation. However, example embodiments are not limited thereto, as any one of the components illustrated in FIGS. 1-7 (as well as those not illustrated) may be subject to failure and detection of the failure. The method 800 may also initiate the automated vehicle stop operation when a driver of the vehicle 100 does not assume control over the vehicle 100 when requested or within a certain amount of time of a request (e.g., where the vehicle 100 is entering an area where autonomous driving is not supported, where the vehicle's interior sensors detect that the driver is unresponsive or experiencing a medical emergency, etc.). In this case, operation 810 includes detecting that the driver has not taken control of the vehicle 100 subsequent to a request to do so (e.g., within a desired threshold amount of time of the request).”, para [0119] line 1-6 : “In operation 815, the method 800 determines a desired stop location for the vehicle 100. For example, the method 800 may determine the desired stop location based on environmental surroundings sensed by the vehicle 100 and on information received from an external source (e.g., navigation source 356A, control source 356B, etc.).”, Fig. 3A, Fig. 3A shows the communication subsystem, communication network, and control source as components of the system that may be subject to failure.), and a manual mode to accelerate, decelerate and steer depending on the occupant's 5manipulation (para [0026] line 9-12 : “In any event, the sensors and systems may be used to provide driving assistance at any level of operation (e.g., from fully-manual to fully-autonomous operations, etc.) as described herein.”, para [0027] line 4-7 : “For instance, at Level 0, or fully-manual driving operations, a driver (e.g., a human driver) may be responsible for all the driving control operations (e.g., steering, accelerating, braking, etc.) associated with the vehicle.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the autonomous vehicle of Glaser with the system of Hilligardt “to control autonomous vehicles according to various scenarios, including possible emergency scenarios in which one or more of the vehicle’s components malfunction” (Hilligardt para [0004] line3-6). However, the combination does not explicitly teach the semiautomatic mode automatically operating the automatic vehicle but limiting automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating, , wherein at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation.

Further, in the same field of endeavor (backup control of autonomous vehicles) Chan teaches the semiautomatic mode automatically operating the automatic vehicle but limiting automatic steering, autonomous traveling along the predetermined travel route and automatic accelerating, (col 7 line 45-67 : “Automation systems include, for example, rear-view sensors and alarms (e.g., to detect obstacles while in reverse), anti-lock braking systems (e.g., to prevent wheel locking during deceleration), traction control systems (e.g., actuating brakes or reducing throttle to restore traction if wheels begin to spin), electronic stability control and acceleration slip regulation (e.g., to prevent the car from understeering or oversteering), dynamic steering response (e.g., to correct the rate of power steering based upon road conditions), cruise control (e.g., to maintain vehicle speed), autonomous cruise control (e.g., to adjust cruising speed to maintain safe distance from vehicles ahead), lane departure systems (e.g., to alert the driver or adjust steering to keep the vehicle in its current lane), driver monitoring systems (e.g., to warn drivers when they become drowsy or fall asleep), adaptive headlamps (e.g., to alter the brightness or angle of headlamps), collision avoidance systems (e.g., to warn the driver an impending collision or adjust steering to avoid impending collision), parking assistance systems, blind spot monitoring systems, traffic sign recognition systems, dead man's switch systems, computer vision systems, location determination systems (e.g., GPS), and navigation systems (e.g., to navigate or assist in navigating the vehicle to a destination).”, col 8 line 41-46 : “In these embodiments, vehicle 100 includes a backup control computing device 102 configured to manage aspects of autonomous vehicle operation provided by a plurality of automation systems 116, each of which represent an electronic control system onboard vehicle 100 that may be involved in some aspect of piloting vehicle 100.”, col 9 line 38-56 : “Automation systems 116 may interpret the sensory information from sensors 112 while performing various operations. Automation systems 116 may include, for example, (a) fully autonomous (e.g., driverless) driving; (b) limited driver control; (c) vehicle-to-vehicle (V2V) wireless communication; (d) vehicle-to-infrastructure (and/or vice versa) wireless communication; (e) automatic or semi-automatic steering; (f) automatic or semi-automatic acceleration; (g) automatic or semi-automatic braking; (h) automatic or semi-automatic blind spot monitoring; (i) automatic or semi-automatic collision warning; (j) adaptive cruise control; (k) automatic or semi-automatic parking/parking assistance; (l) automatic or semi-automatic collision preparation (windows roll up, seat adjusts upright, brakes pre-charge, etc.); (m) driver acuity/alertness monitoring; (n) pedestrian detection; (o) autonomous or semi-autonomous backup systems; (p) road mapping systems; (q) software security and anti-hacking measures; (r) theft prevention/automatic return; (s) automatic or semi-automatic driving without occupants; and/or other functionality.”, As the system in its semiautonomous mode limits some autonomous driving functions, including performing operations such as moving the vehicle to a safe parking spot, the system limits automatic steering, autonomous traveling along a predetermined route.), wherein at least part of the automatic accelerating in the semiautomatic mode is performed depending on an occupant’s manipulation (col 9 line 40-57 : “Automation systems 116 may include, for example, (a) fully autonomous (e.g., driverless) driving; (b) limited driver control; (c) vehicle-to-vehicle (V2V) wireless communication; (d) vehicle-to-infrastructure (and/or vice versa) wireless communication; (e) automatic or semi-automatic steering; (f) automatic or semi-automatic acceleration; (g) automatic or semi-automatic braking; (h) automatic or semi-automatic blind spot monitoring; (i) automatic or semi-automatic collision warning; (j) adaptive cruise control; (k) automatic or semi-automatic parking/parking assistance; (l) automatic or semi-automatic collision preparation (windows roll up, seat adjusts upright, brakes pre-charge, etc.); (m) driver acuity/alertness monitoring; (n) pedestrian detection; (o) autonomous or semi-autonomous backup systems; (p) road mapping systems; (q) software security and anti-hacking measures; (r) theft prevention/automatic return; (s) automatic or semi-automatic driving without occupants; and/or other functionality.”, semi-automatic acceleration implies that at least a part of the accelerating is performed depending on an occupants manipulation.)

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Glaser and Hilligardt with the system of Chan  “to mitigate dangers to lives and property (e.g., to avoid accidents, reduce risk of collision).” (Chan col 10 line 59-61).



Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser, Hilligardt, and Chan and further in view of Favaretto.

Regarding Claim 8 the combination of Glaser, Hilligardt, and Chan teaches The automatic driving vehicle according to claim 7 however it does not explicitly teach including a mechanical manipulating part to be manipulated by the occupant, that steers, accelerates and decelerates in accordance with a front, rear, right or left direction of a force applied to the 10mechanical manipulating part by the occupant.

However in the same field of endeavor (control of vehicles) Favaretto teaches including a mechanical manipulating part to be manipulated by the occupant, that steers, accelerates and decelerates in accordance with a front, rear, right or left direction of a force applied to the 10mechanical manipulating part by the occupant( para [0028] line 1-2 : “With reference to the figure, it shows a joystick J with a relative lever L.”, para [0034] line 1-4 : “According to the present invention, the forward and the backward movements of the joystick lever respectively allow controlling the forward movement and the braking of the vehicle.”, para [0061] line 1-3 : “According to a preferred variant of the invention, the side tilt angle of the joystick lever corresponds directly to the steering angle.”, Fig. 1, Fig. 2, Fig. 1-2 show the joystick operable to control the acceleration and steering of the vehicle in accordance with a front, rear, and right or left direction of force applied.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Glaser, Hilligardt, and Chan with the joystick of Favaretto “to provide a vehicle control method and device that is simpler and more intuitive than known methods.” (Favaretto para [0006] line 1-3).

Regarding Claim 9 the combination of Glaser, Hilligardt, and Chan teaches The automatic driving vehicle according to claim 7 however it does not explicitly teach including a lever to be manipulated by the occupant, that steers, accelerates and decelerates in accordance with a front, rear, right or left direction of a force applied to the 10lever by the occupant.

However in the same field of endeavor (control of vehicles) Favaretto teaches including lever to be manipulated by the occupant, that steers, accelerates and decelerates in accordance with a front, rear, right or left direction of a force applied to the lever by the occupant( para [0028] line 1-2 : “With reference to the figure, it shows a joystick J with a relative lever L.”, para [0034] line 1-4 : “According to the present invention, the forward and the backward movements of the joystick lever respectively allow controlling the forward movement and the braking of the vehicle.”, para [0061] line 1-3 : “According to a preferred variant of the invention, the side tilt angle of the joystick lever corresponds directly to the steering angle.”, Fig. 1, Fig. 2, Fig. 1-2 show the joystick operable to control the acceleration and steering of the vehicle in accordance with a front, rear, and right or left direction of force applied.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Glaser, Hilligardt, and Chan with the joystick of Favaretto “to provide a vehicle control method and device that is simpler and more intuitive than known methods.” (Favaretto para [0006] line 1-3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668